Citation Nr: 1617792	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety, depressive, mood, and bipolar disorders.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period of September 24, 2007 to January 22, 2016, and in excess of 70 percent thereafter.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an effective date prior to September 24, 2007, for the award of service connection for PTSD.

6.  Entitlement to an effective date prior to February 1, 2016, for the award of service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to February 1978, and May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bipolar disorder and acid reflux disease, respectively.  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2015; a transcript of that hearing is associated with the claims file.

This case was last before the Board in December 2015; in that decision, the Board gave an extensive procedural history of this case, and the Board reincorporates that procedural history herein by reference.  

In December 2015, the Board remanded the claims of service connection for psychiatric, gastrointestinal and bilateral hearing loss disorders for additional development.  During the pendency of that remand, the AOJ awarded service connection for PTSD and bilateral hearing loss in a February 2016 rating decision.  Respecting the psychiatric disorder, the Board notes that other psychiatric disorders have been diagnosed during the appeal period and have not been awarded service connection (other than PTSD) the Veteran has not indicated that he was satisfied with only the award of PTSD respecting his claim for a psychiatric disorder.  Accordingly, the Board has recharacterized the psychiatric disorder claim on appeal to be for any psychiatric disorder other than PTSD, as service connection for PTSD has already been awarded.  

The AOJ denied service connection for a psychiatric disorder other than PTSD and for a gastrointestinal disorder, to include GERD, in a February 2016 supplemental statement of the case.  Those issues have been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issues of service connection for chest pain and a claim to reopen service connection for a traumatic brain injury (claimed as head trauma) were raised in a February 28, 2016 VA Form 21-0958, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, as noted above, the Veteran was awarded service connection for PTSD and bilateral hearing loss in a February 2016 rating decision.  In a February 2016 Notice of Disagreement, VA Form 21-0958, the Veteran indicated that he disagreed with the decisions regarding service connection for PTSD and bilateral hearing loss; in light of the awards of service connection in the February 2016 rating decision, the Board construes the Veteran's disagreement to be with his assigned disability ratings and effective dates for those two disabilities.  

As a timely notice of disagreement with assigned initial evaluations and effective dates for the Veteran's service-connected PTSD and bilateral hearing loss have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation and earlier effective date claims for the Veteran's PTSD and bilateral hearing loss are remanded at this time.

Respecting the psychiatric disorder claim other than PTSD, the Veteran underwent a VA psychiatric disorder in January 2016; the examiner only addressed a diagnosis of PTSD at that time, although she did diagnosis the Veteran with cocaine abuse and indicated that the Veteran's bipolar disorder was diagnosed at a time when the Veteran was using cocaine and that cocaine can sometimes cause similar symptoms as bipolar disorder.  The Board notes that other diagnoses of anxiety, depressive, and mood disorders that are noted throughout the Veteran's VA treatment records were not addressed by the January 2016 examiner; moreover, the validity of the previously diagnosed bipolar disorder was not addressed in any detail, beyond the comment above.  Finally, given that the Veteran was service-connected for PTSD, the issue of what separate and distinct psychiatric disorder aside from PTSD remains in this case, if any, or whether the totality of the Veteran's psychiatric symptoms are assigned to and assessed by the PTSD must be addressed.  Accordingly, the Board finds that a new VA examination is necessary in order for a psychiatrist or psychologies to address the complex issues raised by this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, the Board additionally finds that a remand is necessary for the gastrointestinal disorder claim, as the obtained February 2016 examiner's opinion is not adequate.  The Veteran underwent a VA gastrointestinal examination in February 2016, at which time he was diagnosed with GERD since 2004.  The examiner opined as follows:  

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. . . . This Veteran was diagnosed with GERD in 2004.  He states that it began in service from eating too fast and not being given enough time for his food to digest.  A review of the [service treatment records] do[es] not show any complaint of a [gastrointestinal] condition to include GERD.  This condition is currently treated with Omeprazole as long as he takes it.  He has not had a [gastrointestinal] work-up to determine the co-existence of gastric or duodenal ulcer disease.  He has tested + for H. pylori in the past, but it is unclear as to whether this was treated or not.  This Veteran's current [gastrointestinal] condition is GERD that is poorly treated secondary to patient non-compliance.  There is no evidence of record of this condition in service or immediately following his separation. . . . It is the opinion of this examiner that this Veteran's current [gastrointestinal] condition of GERD is less likely than not incurred in or caused by an in-service injury, illness or event.

The examiner's opinion is inadequate because the examiner noted that there was no evidence in the claims file to demonstrate that the Veteran's gastrointestinal symptoms began in service.  In fact, the examiner's negative opinion appears to be based solely on the fact that no symptoms or diagnosis of GERD were noted in the Veteran's service treatment records.  However, the Veteran is competent to attest to symptoms of GERD.  Thus, the examiner's opinion is inadequate as it dismisses the Veteran's lay statements solely based on the lack of contemporaneous treatment records to corroborate his statements respecting the presence of symptoms-the exact type of evidence that the Veteran stated would not exist precisely because he did not seek treatment during military service for those symptoms.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  Accordingly, the Board finds that a remand is necessary in order for a new VA examination.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issues of earlier effective dates of the award of service connection and entitlement to a higher disability rating for the service-connected PTSD and hearing loss. The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the West Los Angeles VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2016 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and gastrointestinal disorders, which is not already of record.  After securing the necessary releases, attempt to obtain the identified treatment records.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder other than PTSD is related to military service or due to or aggravated by the Veteran's PTSD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders the Veteran had at any point during the course of the appeal, other than the already service-connected PTSD.  

For each psychiatric disorder found at some point during the course of the appeal, other than PTSD, the examiner must indicate whether the symptoms of the disorder can be clearly separated and distinguished from the symptoms of the Veteran's PTSD.  If the symptoms cannot be clearly separated out from the symptoms of the Veteran's PTSD, this must be clearly stated in the examination report.

If the Veteran meets the criteria for a psychiatric disability other than PTSD and the symptoms of such disorder can be clearly distinguished from the symptoms of the Veteran's PTSD, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the non-PTSD psychiatric disorder is related to his active duty military service.


The examiner should note that the VA treatment records,  demonstrate several non-PTSD psychiatric disorders, including anxiety, depressive, mood and bipolar disorder, diagnosed comorbidly with the Veteran's PTSD.  

In discussion of the above, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss the previous VA examinations and those examiners' findings and conclusions therein, as well as any pertinent VA treatment records or other evidence of record, as appropriate. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed gastrointestinal disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any gastrointestinal disorders found, to specifically include gastroesophageal reflux disease (GERD) and/or irritable bowel syndrome (IBS), as claimed by the Veteran.  

For any gastrointestinal disorder found, including GERD, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the Veteran's contentions that his gastrointestinal problems are due to moving around in service without having enough time to digest food after eating.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

The examiner is reminded that the mere absence of documented treatment cannot, alone, be used to disregard the Veteran's complaints as to symptoms in-service and after service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder other than PTSD and a gastrointestinal disorder, to include GERD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

